[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-14094                ELEVENTH CIRCUIT
                                                              MARCH 31, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                    D. C. Docket No. 06-00263-CV-HLM-4

SARA VALDEZ,


                                                             Plaintiff-Appellant,

                                    versus

STAPLES, INC.,

                                                            Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (March 31, 2010)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

     Sara Valdez appeals from the district court’s grant of summary judgment in
favor of Staples, Inc. in her retaliation claim, filed pursuant to the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623(d).1 We affirm.

       Valdez, a 53-year-old woman, was terminated from her position as a part-

time cashier at the Staples store in Rome, Georgia on April 18, 2006. She alleges

that during a meeting with Tara Mayes, her store manager, Mayes called Velez

“nothing but an old bag”. Valdez contacted Bob Noon from Staples’s human

resources department to report that Mayes had been loud and disruptive and had

called her an “old bag.” Valdez admits that she did not expressly raise the issue of

age discrimination in this conversation. Rebecca Ward, a colleague of Noon’s

from human resources, was sent to the Rome store to investigate Velez’s

complaints about Mayes. Ward concluded that all of Valdez’s claims about Mayes

were unsubstantiated and that Valdez’s behavior since the meeting had been

disruptive and unprofessional. As a result, Ward recommended that Valdez be

counseled for unprofessional behavior in the workplace.

       Sometime thereafter, one of Valdez’s coworkers informed Mayes that she

had seen Valdez filling out reward card applications using the phone book, in

violation of Staples’s policies. When Mayes asked Valdez if she had, in fact, filled

out applications in this manner without customer consent, Valdez admitted that she


       1
         Valdez also brought a claim for age discrimination but later dismissed it voluntarily,
with leave of the court. Accordingly, that claim is not presently before us.

                                                 2
had done so, but asserted that she was only doing what Mayes had previously

instructed her to do. Mayes contacted Ward who, after another investigation,

determined that Valdez should be terminated for falsifying documents in violation

of Staples’s ethics policy. Valdez was then terminated by Ward via telephone with

Mayes and her assistant manager present.

      We find no reversible error in the district court’s conclusion that Valdez

failed to present sufficient evidence to create a genuine issue of material fact as to

whether she was terminated because of her complaint regarding Mayes. After

Valdez complained about Mayes’s “old bag” comment, Ward came to the Rome

store and conducted an investigation, finding no merit to Valdez’s complaint.

Although Valdez may be dissatisfied with the results of Ward’s investigation into

Mayes’s comment, the evidence shows that an independent investigation into her

claims was completed.

      Further, after this investigation was completed, an independent report was

made by one of Valdez’s coworkers that she falsified documents in violation of

company policies, a claim which Valdez does not dispute. Ward conducted

another investigation into Valdez’s claim that she had been instructed by Mayes to

falsify documents and again found no merit in this claim Valdez’s intervening act

of misconduct and the intervening investigation by the corporate office were



                                           3
sufficient to erode any causal connection created by the close temporal proximity

between Mayes’ comment and the termination.

      AFFIRMED.




                                         4